IN THE UNITED STATES DISTRICT COURT F| LE i}
FOR THE DISTRICT OF MONTANA Bi Bema Pencrs Bhd
BILLINGS DIVISION JAN 2 2 2020

Clerk, U S District Couri

FARON SIERS, caus aia
CV 18-107-BLG-SPW
Plaintiff,

VS. ORDER
CASEY’S CORNER CONVENIENCE
STORE #10, also known as STORY
DISTRIBUTING COMPANY, and
CHRIS GEORGE,

Defendants.

 

 

The Court having been notified of the settlement of this case, and it
appearing that no issue remains for the Court's determination,

IT IS ORDERED that within 30 days of the date of this Order, the parties
shall file a stipulation to dismiss together with a proposed order dismissing the
case.

IT IS FURTHER ORDERED that all deadlines are VACATED. The Final
Pretrial Conference set for June 10, 2020 at 1:30 p.m. is VACATED and the jury
trial set for June 22, 2020, is VACATED.

d.
DATED this ,22 “day of January, 2020.

  
   

USAN P. WATTERS
United States District Judge
